DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on July 25th, 2018 (CN 201810826506.6). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on January 10th, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search or examination burden.  This is not found persuasive because per the initial restriction requirement there does exist a search/examination burden as explained in the restriction requirement mailed on December 10th, 2021. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 6 and 7, the term “about” is recited a number of times in these two claims and is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, because the range limitation related to the minimum inner diameter and maximum diameter has no upper bound it is unclear and renders the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heikenfeld et al. (US 2012/0081777 A1).
Regarding claim 1, Heikenfeld teaches a display panel comprising a plurality of pixel units (See, e.g., paragraph [0007] which explains the device is a display, note that displays such as this necessarily have an array of pixels, and here paragraphs [0009]-[0010] explain that such pixels are included in the device), each pixel unit comprising, 
	a transparent electrode (See, e.g., first electrode 112 in Fig. 1A); 
	a pixel electrode opposite to the transparent electrode (See, e.g., second electrode 122 in Fig. 1A); 
	an auxiliary electrode at a side of the transparent electrode facing the pixel electrode, wherein a through channel is provided in the auxiliary electrode (See, e.g., the combination of layer 42, third electrode 132, and pores 72/82 in Fig. 1A, note that insofar as electrode 132 has a surface it “faces” the cited pixel electrode); 
	an electrostrictive dielectric layer between the auxiliary electrode and the transparent electrode (See, e.g., fluid 222 in paragraph [0050] which can be a silicone oil which is a dielectric and dielectrics are naturally electrostrictive. This fluid is between the two electrodes at certain points of operation of the device), wherein an accommodation space is provided in the electrostrictive dielectric layer (See, e.g., channels 312 and 322 in Fig. 1A and note that insofar as the channels and fluid occupy the same space the accommodation space is “in” the dielectric layer in this way); and 
	charged particles between the transparent electrode and the pixel electrode (See, e.g., paragraph [0051] which explains that fluid 212 may be a liquid metal which would necessarily include charged particles); 
	wherein the through channel is configured to allow the charged particles to pass through the auxiliary electrode through the through channel (Note this is how the device works, the fluids pass through the pores to color the device selectively), and 
	the electrostrictive dielectric layer is configured to selectively confine the charged particles in the accommodation space according to an electric field applied thereto (Note this is how the device works, the fluids are in a state of balance and fluid 222 confines fluid 212 to specific parts of the device to color the device).
Regarding claim 4, Heikenfeld teaches the device set forth above and further teaches wherein at least one of the electrostrictive dielectric layer and the auxiliary electrode has a porous mesh structure (Note that as cited above the auxiliary electrode has a porous mesh structure insofar as it includes a layer with periodic pores).
Regarding claim 11, Heikenfeld teaches the device set forth above and further teaches a display device (See, e.g., Title & paragraphs [0003]-[0006] which explain this is a display device) comprising the display panel according to claim 1 (See, e.g., the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld et al. (US 2012/0081777 A1).
Regarding claim 5, Heikenfeld teaches the device set forth above but lacks an explicit disclosure wherein the electrostrictive dielectric layer comprises at least one of a ceramic electrostrictive material and a polymer electrostrictive material.
	However, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In the instant case polymer electrostrictive materials are well known in the art and would be understood by a person having ordinary skill in the art to be suitable for the intended use of being a dielectric layer in a display. 
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the dielectric layer to be a polymer for the purpose of optimizing the optical properties of the device. 
Regarding claim 6, Heikenfeld teaches the device set forth above but lacks an explicit disclosure wherein the electrostrictive dielectric layer has a thickness between about 800 nanometers and about 2 micrometers.
	However, the thickness of the dielectric layer corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the thickness of this layer directly impacts the optical properties of the device as well as the control over the two fluids inside the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the dielectric layer to be within the claimed range for the purpose of optimizing the optical properties of the device as well as the control over the two fluids.	
Regarding claim 7, Heikenfeld teaches the device set forth above but lacks an explicit disclosure wherein a minimum diameter of the through channel is at least about twice of a maximum diameter of the charged particles.
	However, the ratio of these diameters corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this ratio directly impacts the flow of particles through the channel. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of these diameters to be within the claimed range for the purpose of optimizing the rate of flow between the two channels.
Regarding claim 8, Heikenfeld teaches the device set forth above but lacks an explicit disclosure wherein the auxiliary electrode comprises graphene material. 
	However, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In the instant case graphene is well known in the art and would be understood by a person having ordinary skill in the art to be suitable for the intended use of being an electrode material in a display. 
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the auxiliary electrode to be a graphene for the purpose of optimizing the electrical properties of the device. 

Allowable Subject Matter
Claims 2, 3, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art, alone or in combination, fails to teach wherein the electrostrictive dielectric layer is further configured to enable the accommodation space to be changed from a first size to a second size according to the electric field applied thereto, wherein the electrostrictive dielectric layer is capable of confining the charged particles in the accommodation space when the accommodation space has the first size; and the electrostrictive dielectric layer allows the charged particles to leave the accommodation space when the accommodation space has the second size.
Regarding claim 9, the prior art, alone or in combination, fails to teach a second voltage difference between the transparent electrode and the auxiliary electrode to form a first auxiliary electric field to drive the electrostrictive dielectric layer to stretch so that the charged particles enter the accommodation space of the electrostrictive dielectric layer, and to stop the providing of the second voltage difference between the transparent electrode and the auxiliary electrode after the charged particles enter the accommodation space of the electrostrictive dielectric layer, so that the electrostrictive dielectric layer contracts to confine the charged particles in the accommodation space of the electrostrictive dielectric layer.

Regarding claims 3 and 10, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872